Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/22/2021 has been entered.  Claims 12-31 remain pending.  

The amendments to the claims have overcome each and every objection to the claims made in Non-Final Rejection mailed 08/30/2021 and those objections are hereby withdrawn. 

The amendments to the claims have overcome each and every rejection made in Non-Final Rejection mailed 08/30/2021 under 35 USC 112(b) and those rejections are hereby withdrawn. 


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to claims 12-31 have been fully considered and are persuasive.  The Rejection of 08/30/2021 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Rebecca Rudolph on 02/09/2022.

The application has been amended as follows: 

12. (Currently Amended) A cooling device (21) extending circumferentially around a housing (18) of a turbomachine (1), comprising at least a first and a second cooling module (30a, 30b, 30c), each cooling module (30a, 30b, 30c) comprising a tube holder (31, 32) having a radially inner sheet (31) and a radially outer sheet (32) fixed with respect to each other, the tube holder (31, 32) defining only two axially spaced tube housings (34a), each tube housing (34a) receiving a tube (23) and a sleeve (38) mounted around each tube (23), each tube (23) extending circumferentially around the housing (18), each cooling module (30a, 30b, 30c) having a first fastener






Allowable Subject Matter
Claims 12-31 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Prestel as modified by Hohmann as further modified by Cohin (see rejection of claim 12 under 35 USC 103 in Non-Final Rejection mailed 08/30/2021). While the combined teachings of these prior art may technically teach the structural limitations of the presently claimed invention (e.g. tube holders with inner and outer sheets such as those of Prestel, tube holders with two tube housings such as those of Hohmann,  and alternating circumferentially offset tube holders such as those of Cohin, etc), there is no nexus of combination within the prior art to lead one of ordinary skill in the art to find such a specific combination as required to teach the presently claimed invention as obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745